Citation Nr: 9933542	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  96-42 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
orchiectomy.

2.  Entitlement to an increased rating for post-operative 
residuals, medial meniscus resection, left knee, currently 
rated as 20 percent disabling.

3.  Entitlement to an increased rating for arthritis of the 
left knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This appeal arises from March and February 1996 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the veteran's 
claims for service connection for residuals of a left 
orchiectomy, for residuals of right wrist surgery, for 
residuals of carpal tunnel release, left wrist, and for 
residuals of burns, right and left hands, and for an 
increased rating for medial meniscus resection, left knee, 
currently rated as being 20 percent disabling.

Service connection for residuals of right wrist surgery was 
granted by an October 1998 RO decision.  A 100 percent 
temporary total disability rating (TTR), effective December 
12, 1995, was assigned at that time.  That decision also 
assigned a noncompensable rating, effective February 1, 1996, 
after expiration of the TTR.  Service connection for 
residuals of carpal tunnel release, left wrist, was granted 
by that same decision.  A noncompensable (0 percent) rating 
was assigned, effective September 1, 1995.  A March 1999 RO 
decision continued the noncompensable rating for both 
disabilities.  Service connection for residuals of burns, 
right and left hands, was granted by an August 1998 RO 
decision.  A 10 percent rating was assigned the right hand 
disability and noncompensable rating was assigned the left 
hand disability, both effective September 1, 1995.  The 
veteran did not file a notice of disagreement as to either 
the assigned evaluations or effective dates of the grants of 
service connection; hence, these matters are not before the 
Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 
1997).

FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
residuals of a left orchiectomy is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.

2.  The veteran's residuals, medial meniscus resection, left 
knee, is manifested by pain and effusion in the knee joint.

3.  The veteran's arthritis of the left knee is manifested by 
limitation of flexion to 30 degrees and of extension to 10 
degrees.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for residuals 
of a left orchiectomy is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991).

2.  The criteria for an increased rating for post-operative 
residuals, medial meniscus resection, left knee, currently 
rated as 20 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Code 5258 (1999).

3.  The criteria for a 20 percent rating for arthritis of the 
left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5010-5003, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the veteran's claim was remanded 
by the Board in April 1998 for a VA examinations to determine 
the nature and etiology of a left orchiectomy, and the extent 
of his service-connected left knee disability, for re-
adjudication by the RO after that development, and for 
issuance of a supplemental statement of the case if the 
decisions remained adverse.  That development having been 
completed, the veteran's claim has been returned to the 
Board,

I.  Service connection for residuals of a left orchiectomy

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
In addition, certain chronic diseases may be presumed to have 
been incurred during service if they become manifest to a 
compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  No conditions 
other than those listed in § 3.309(a) can be considered 
chronic for purposes of presumptive service connection.  
38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records contain a February 1945 
treatment record that indicates his penis was clear of 
infection.  The type of infection was not indicated, and the 
disorder was not noted to be chronic.  No further treatment 
records regarding voiding or a penis infection appear in 
these records.  His January 1946 discharge physical 
examination report indicates that, upon clinical evaluation, 
his genito-urinary system was found to be normal.

No medical evidence has been submitted showing that any 
disease subject to presumptive service connection was 
manifested to a compensable (10 percent) degree within one 
year of the veteran's discharge from service.  See 38 C.F.R. 
§ 3.309(a).

Medical evidence of record indicates the first post-service 
treatment for urinary retention, benign prostate hyperplasia, 
and scrotal abscesses appears in May 1979, some thirty-three 
(33) years after his discharge from active duty.  A 
cystoscopy, transurethral resection (TUR) of the prostate, an 
epididymectomy (left), and an incision and drain of a scrotal 
abscess was performed.  A TUR was also performed in 1982, and 
a cystoscopy was performed in 1986.  A urethral dilation 
cystoscopy was also performed in June 1990.  There is no 
opinion in any of these reports, however, which relates any 
residuals of orchiectomy with the veteran's active duty 
service.

Private and VA medical evidence from 1979 through April 1999 
has been reviewed and considered.  There is no opinion in any 
of these reports, however, which relates any residuals of 
orchiectomy with the veteran's active duty service.

During a June 1998 genitourinary examination the veteran 
reported a left orchiectomy in 1979.  The diagnosis was 
severe recurrent urethral strictures and status post left 
hemiscrotectomy and orchiectomy, secondary to nephritizing 
orchitis.  In an October 1998 addendum to that report the 
examiner indicated he had reviewed the veteran's claim's 
file, including his service medical records.  The examiner 
indicated that it was not as likely as not that the left 
orchiectomy was related to any incident during service, in 
that the procedure was performed for the relief of urinary 
obstruction due to benign prostatic hypertrophy, "a not 
uncommon problem for men in their 60's."  Therefore, the 
examiner indicated that he could not conclude that there was 
any relationship between the penile infection in 1945 and 
subsequent urological problems which occurred 34 years later.

Indeed, the only evidence of record which alleges that the 
veteran's left orchiectomy was related to an inservice penile 
infection are the veteran's own statements during his 
December 1996 personal hearing and in the various documents 
he has submitted while advancing his claim.  However well-
intentioned those statements may be, the Board notes that the 
veteran, as a lay person, is not qualified to offer opinions 
regarding the etiology of a left orchiectomy; such 
determinations require specialized knowledge or training, 
and, therefore, cannot be made by a lay person.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995), citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
in which the Court held that a veteran does not meet his or 
her burden of presenting evidence of a well grounded claim 
where the determinative issue involves medical causation and 
the veteran presents only lay testimony by persons not 
competent to offer medical opinions.  Where, as here, the 
determinative issue involves medical etiology, competent 
medical evidence that the claim is plausible is required in 
order for the claim to be well grounded.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995).

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, supra.  Consequently, as a 
well grounded claim for service connection requires medical 
evidence of a nexus between an inservice injury or disease 
and a current disability in order to be plausible, as noted 
above, and no such evidence has been submitted, the veteran's 
claim for service connection for residuals of a left 
orchiectomy must be denied as not well grounded.  See Epps, 
supra.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's service connection claim on the merits, 
while the Board has concluded that the claim is not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claim "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

II.  An increased rating for post-operative residuals, medial 
meniscus resection, left knee

Initially, the Board finds the veteran's increased rating 
claim well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran is found to have presented a 
claim which is not inherently implausible, inasmuch as a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to establish an increased rating 
claim as well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 623 
(1992).  Further, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability ratings is the ability of the body as a 
whole, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
See 38 C.F.R. § 4.10.  Although the history of a disability 
must be considered, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Documents created in proximity 
to the recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran's service medical records indicate he injured his 
left knee when he fell from a bicycle onto his knee.  Service 
connection for left knee arthritis and a left knee scar was 
granted by a November 1992 RO decision.  A 10 percent rating 
was assigned at that time, which rating was noted to be for a 
tender scar, as no "significant" limitation of motion or 
instability was found upon VA examination.  In June 1993 an 
MRI (magnetic resonance imaging) revealed a left knee torn 
lateral meniscus, and signs of a tear of the medial meniscus 
and of possible bone contusion or avascular necrosis.  
Thereafter, a July 1993 Hearing Officer decision, implemented 
by an August 1993 RO decision, assigned a 20 percent rating 
for torn lateral and medial menisci with traumatic arthritis 
of the left knee joint, and a scar on the knee.  In September 
1993 the veteran had a left knee arthroscopy with a partial 
medial meniscectomy and chondral shaving.

A July 1995 private report indicates range of motion was 15 
degrees less than full extension, and that flexion beyond 90 
degrees was impossible secondary to pain.  The examiner 
indicated the veteran would require knee replacement in the 
very near future.

A May 1996 private report indicates flexion of not much more 
than 90 degrees, with 135-145 degrees being normal for the 
veteran's age.  The physician indicated extension was about 
10 degrees less than normal.  "Episodes" of subluxation and 
lateral instability were noted, with about 15 degrees of 
varus pseudo laxity.  Pain was noted throughout the ranges of 
motion.  Significant weakness of the thigh musculature, 
hamstrings, and quadriceps.  Osteoarthritis was shown by X-
rays.

A January 1997 private treatment report indicates range of 
motion of the left knee was 0 degrees extension and 30 
degrees of flexion, secondary to pain.  The physician 
indicated the veteran was tender along the medial joint line, 
and walked with a varus thrust.  The assessment was left knee 
arthritis.

A January 1998 VA report indicates new knee braces were 
needed.

During the veteran's June 1998 VA orthopedic examination the 
veteran complained of pain, weakness, stiffness, swelling, 
give-away, fatigability, and lack of endurance in his left 
knee.  He reported he currently uses a cane and a knee brace.  
He reported being retired, and that normal daily activities 
requiring a lot of standing and walking are difficult for him 
to do.  Upon physical examination the examiner indicated the 
veteran could ambulate independently, but limped on the left 
side.  Some ache and pain, soreness and tenderness with 
motion, and crepitation with motion, was found.  Range of 
motion was found to be 0 extension and 100 degrees flexion, 
both actively and passively.  More motion could not be done, 
secondary to pain.  Some median and joint line tenderness was 
also found.  The knee was found to be stable to medial, 
lateral, anterior, and posterior testing.  McMurray's sign 
was negative.  X-rays revealed surgical clips posteriorly and 
medially in the distal thigh.  Evidence of early degenerative 
arthritis in the medial joint space.  The diagnosis was post-
operative residuals of injury, left knee, with arthritis.  
The examiner indicated the veteran had traumatic arthritis of 
the left knee, with no evidence of increased symptomatology 
with flare-ups.  He indicated the veteran could not do 
prolonged standing, walking, climbing, squatting, and 
crawling due to the arthritis in his knee.

Another June 1998 VA examination of the skin revealed a 2.50 
inch superficial, hardly noticeable, non-tender scar as a 
surgery residual.

An April 1999 private medical report contains the veteran's 
left knee complaints as noted above, and indicates the 
veteran reported multiple injections of Hyaluronates, both 
Synvisc and Hyalgan, to try to improve the flexibility of the 
left knee and decrease the pain.  Range of motion of the left 
knee was found to be 10 degrees extension and approximately 
30 degrees flexion.  Any attempt to further extend the knee 
was noted to bring out increased hamstring spasm; any attempt 
to further flex the knee was compromised by quad tightness.  
The patella was noted to appear mobile.  Pain was noted 
primarily along the medial joint line, and slight effusion 
was found.  Left knee reflexes were approximately 1 to 2 + 
and symmetric.  The examiner indicated April 1999 weight 
bearing X-rays revealed moderately advanced medial 
osteoarthritic involvement of the left knee, and that lateral 
X-rays suggested that there are areas of eburnation (a change 
in exposed subchondral bone in degenerative joint disease in 
which it is converted into a dense substance with a smooth 
surface like ivory) of the articular surfaces with bone on 
bone, representing advanced degenerative arthritis of the 
left knee with moderately advanced changes at the 
patellofemoral articulation.

An April 1999 VA MRI of the left knee contained an impression 
of a questionable tear of the posterior horn of the medial 
meniscus, and rule out partial tear of the anterior cruciate 
ligament.  VA treatment reports indicate a series of 
injections of Hyalgan.

Disabilities of the knee and leg are rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5256-5263.

The Board notes the veteran's residuals of left knee injury, 
which, until an August 1998 RO rating decision, also included 
traumatic arthritis, is currently rated as 20 percent 
disabling.  The August 1998 rating decision assigned a 
separate 10 percent rating for arthritis of the left knee.  
Accordingly, that issue has been set forth as a separate 
issue on appeal.  The Board also notes the most current 
examinations of the veteran's knee, the June 1998 VA and 
April 1999 private examinations, do not indicate instability 
of the knee.  The June 1998 report specifically noted that 
the knee had been found to be stable to medial, lateral, 
anterior, and posterior testing.  Thus, the current objective 
symptomatology, i.e., that confirmed by medical examination 
and testing, is manifested by only limitation of extension 
and flexion, effusion, and pain.

As ankylosis [immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992)], recurrent subluxation or 
lateral instability, symptomatic removal of semilunar 
cartilage, impairment of the tibia and fibula, and genu 
recurvatum have not been shown by the medical evidence, DC's 
5256, 5257, 5259, 5262, and 5263 are not applicable.

As the medical evidence shows pain and effusion in the knee 
joint, a 20 percent rating for post-operative residuals, 
medial meniscus resection, left knee, is warranted.  
Accordingly, the preponderance of the evidence is against an 
increased rating for post-operative residuals, medial 
meniscus resection, left knee.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Arthritis of the left knee

DC 5010, which rates arthritis, due to trauma, substantiated 
by X-ray findings, provides that this disability is to be 
rated as degenerative arthritis.  DC 5003, which rates 
degenerative arthritis, provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  DC 5260 provides 
that flexion limited to 15 degrees warrants a 30 percent 
rating.  Flexion limited to 30 degrees warrants a 20 percent 
rating.  Flexion limited to 45 degrees warrants a 10 percent 
rating.  Flexion limited to 60 degrees warrants a 0 percent 
(noncompensable) rating.  DC 5261 provides that extension 
limited to 45 degrees warrants 50 percent rating.  Extension 
limited to 30 degrees warrants a 40 percent rating.  
Extension limited to 20 degrees warrants a 30 percent rating.  
Extension limited to 15 degrees warrants a 20 percent rating.  
Extension limited to 10 degrees warrants a 10 percent rating.  
Extension limited to 5 degrees warrants a 0 percent rating.  
Thus, as the April 1999 private examination report indicated 
limitation of flexion to 30 degrees, and limitation of 
extension to 10 degrees, a 20 percent rating for arthritis of 
the left knee is warranted.

The Court has held that, in rating musculoskeletal 
disabilities, the Board is required to consider assigning a 
higher rating (in a case where the rating has been assigned 
in accordance with a diagnostic code based on limitation of 
motion) when there is greater limitation of motion from pain 
on use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995).  Additional impairment during exacerbations, 
or flare-ups, of his condition has not been demonstrated.  
There is no medical evidence to show that any other symptom, 
however, including weakness or incoordination, results in 
additional functional impairment to a degree that would 
support a higher rating.  (i.e., a 30 percent rating for 
limitation of flexion to 15 degrees under DC 5260, or a 
limitation of extension to 15 degrees under DC 5261.)  There 
is, therefore, no basis for the assignment of a schedular 
rating in excess of 20 percent for the veteran's arthritis of 
the left knee.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5260, 5261; DeLuca, supra.

The Board notes the representative's request, in the October 
1999 Informal Hearing Presentation, that the veteran's 
postoperative scar should be separately rated.  The Board 
notes, however, that under the applicable codes, i.e., DC 
7803-7805, a noncompensable rating is warranted, as there is 
no medical evidence of record indicating the scar is poorly 
nourished, with repeated ulceration (DC 7803), was tender and 
painful on objective demonstration (DC 7804), or limited the 
function of any body part (DC7805).


ORDER

Service connection for residuals of a left orchiectomy is 
denied.

An increased rating for post-operative residuals, medial 
meniscus resection, left knee, currently rated as 20 percent 
disabling, is denied.

A 20 percent rating for arthritis of the left knee is 
granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

